Wood, J., (on rehearing). Municipal corporations . have power to make and publish such by-laws and ordi- ' nances* not inconsistent with the laws of this. State, as' to them shall seem necessary to provide for" the -safety, preserve the health,-promote the prosperity and improve the morals,' order, comfort and convenience of such corporations and the inhabitants thereof. Section 7494, Crawford & Moses’ Digest. Under this “general'wélfare” clause' of our statute, municipal corporations unquestionably have power to require those who pur- . sue the avocation of plumbing to perform their work in such manner as not to endanger the public health or safety. To this end, municipal corporations have the power to make and publish by-laws and ordinances providing for.the inspection of plumbing work. No other additional authority was necessary to confer such power upon municipal'corporations than that contained'in the general welfare clause of our statute, supra. But the power to require that the work of the plumber’s craft, or that of any other avocation which men have the common and natural right to pursue, shall be conducted in such manner as not to endanger the public health or- safety is one thing, while the power to prohibit individuals from engaging in such handicrafts and occupations is entirely another and different thing. Municipal corporations have the power to regulate in a proper and reasonable manner the work done in any common avocation or calling, if it affects the public health and safety. But they have not the power to prevent any one.from engaging in these avocations and to place restrictions upon them, so long as their work is not clone in a manner detrimental to the public welfare. Now, the statute under review, when taken as a whole, was intended to prevent any one from engaging in the craft or business of plumbing until he had been examined by a board designated “board of examiners of plumbers,” and passed the ordeal or test prescribed by such board. The test prescribed by this board, as we have endeavored to show in the original opinion, could he, and might he, such as to deprive one of the right to engage in the work of plumbing, although well skilled in the practical art of a plumber’s trade, because, forsooth, he did not have the knowledge which the board had determined was necessary to constitute one theoretically, as well as practically, a qualified plumber. We did not hold in the original opinion that the work of plumbing might not be conducted in a manner to affect the public health or safety. The same may be said of many other'avocations which men have the common and natural right to pursue. But that does not justify the- enactment of laws or ordinances restricting or prohibiting individuáis from engaging in such occupations unless, and until, they have been pronounced qualified, under certain rules and standards prescribed ;by an examining board. All such infringements of individual rights guaranteed under our laws are unconstitutional and void, because they are infringements of individual rights guaranteed under our Federal and State Constitutions. The monopoly of the plumber’s craft which the act under consideration tends to create and foster, would be far more detrimental to the public weal than any sporadic or occasional piece of defective plumbing work. The provisions of the act relating to the inspection of plumbing are so correlated with the sections relating to the examining board and its powers and duties that they cannot be separated and leave a complete and workable law authorizing the inspection of plumbing, in order that the same may be done in a manner not injurious to the public health or safety. It cannot be presumed that t-he Legislature would have passed the act as it would appear if the provision .creating the board of examiners of plumbers and defining its powers and duties were stricken out. Ex parte Jones, 49 Ark. 110; Oliver v. Southern Trust Co., 138 Ark. 381; see also Nixon v. Allen, 150 Ark. 244-50. This court cannot convert the body of the statute under consideration into such a law without trenching* upon the functions of the Legislature. To add on and lop off the necessary and unnecessary parts would require more judicial surg*ery than this court should undertake. Several sections of the act could be upheld if they were parts of a properly framed inspection law, and such a law could easily be framed, but it is not the province of this court to enter upon the work of enacting such a law. The agreed statement of facts shows that the appellants only violated the ordinance of the city prohibiting them from engaging in the work of plumbing without passing the examination by tlie board of examiners of plumbers provided for in the ordinance. Since this provision of the act renders the whole act unconstitutional, it necessarily follows that such ordinances as are bottomed upon, or referable-alone to, this act, must fall with it. The motion for rehearing is therefore overruled.